DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al. (herein Sakagami) (US 5,961,291) in view of Yanagisawa (JP 2005009337, English translation appended) Regarding Claim 1:In Figures 1-16, Sakagami discloses a control device (controller 20)  that controls a target vacuum pump (1) including a motor (4), the control device (20) comprising: a decision unit (abnormal current decision means 24) that decides, using at least one of target state quantities (motor current)  at a time of a past stop process of the target vacuum pump (as stated in column 8, lines 53-65, initially during startup, i.e., at a time of a past stop process, when the motor is stopped and then started, the torque for driving the motor’s rotor may be so low that the motor remains stopped, i.e., the motor does not accelerate and the abnormal current decision unit 24 detects a great abnormal increase in motor current ) wherein the target state quantities are state quantities which from the rated rotation at the time of stopping the pump until reaching the stop state, and the change compared with the value at the time of shipment and the value fed back from the field (including conditions such as usage conditions (pressure and gas amount)), it is easy and accurate to determine normality / abnormality by making a judgment of abnormality / normality.” Therefore, as stated here Yanagisawa monitors fluctuations in state quantities of the pump during a stop process, wherein the stop process is a process from the start of control to stop to the completion of stop. Hence, based on Yanagisawa’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sakagami’s control software to detect fluctuations in the state quantities during a stop process wherein said stop process was a process from the start of control to stop NOTE: Sakagami’s control processes described below could all be easily adapted to operate during the modified stop process (based on Yanagisawa’s teachings) described above and not just a restart process since this change merely involves software reprogramming and no physical structure is being modified. Regarding Claims 2-3:Sakagami as modified by Yanagisawa discloses a control device (controller 20), wherein the control unit changes the method of controlling the motor during the modified stop process in accordance with an amount of change in a degree of separation from the normal fluctuation range as the comparison result with respect to the target state quantity at the time of the process of stopping the target vacuum pump (as stated in column 8 line 53 to column 9, line 2, once abnormal current is detected by 24, the motor is stopped via the control unit 25/22 and these operations are repeated a predetermined number of times, i.e., start/stop is initiated multiple times till normal operation resumes by scraping off the reaction product gradually. Since the abnormal current is continually detected, this indicates an amount of separation from the normal fluctuation range since when 24 detects a deviation from this normal operating range, the motor is stopped, i.e., the method of controlling the motor is changed. This abnormal current decision means .
Regarding Claims 4-5:Sakagami as modified by Yanagisawa discloses a control device (controller 20), wherein the control unit (24, 25, 22) changes the method of controlling the motor during the modified stop process in accordance with the number of times or a frequency of a deviation from the normal fluctuation range as the comparison result with respect to the target state quantity at the time of the process of stopping the target vacuum pump (as stated in column 8 line 53 to column 9, line 2, once abnormal current is detected by 24, the motor is stopped via the control unit 25/22 and these operations are repeated a predetermined number of times, i.e., start/stop is initiated multiple times till normal operation resumes by scraping off the reaction product gradually. This indicates that the control unit would initiate the start/stop control a predetermined number of times and then change the stop process when the abnormal current is no longer detected. This detection of an abnormal current would be repeated in each instance and so the stop process control would reinitiate and be based on the number of times the current deviated from the normal fluctuation range. This is also in accordance to the frequency of deviations from a normal fluctuation range since each instance of said deviation corresponds to a frequency of occurrence of said phenomena).Regarding Claim 6:Sakagami as modified by Yanagisawa discloses a control device (controller 20), wherein changing the method of controlling the motor during the modified stop process includes changing an output of the motor during the stop process (as stated in column 
Regarding Claim 7:Sakagami as modified by Yanagisawa discloses a control device (controller 20), wherein changing the method of controlling the motor during the modified stop process includes changing an ON period and/or an OFF period of the motor during the stop process (as stated in column 8 line 53 to column 9, line 2, once abnormal current is detected by 24, the motor is stopped via the control unit 25/22 and these operations are repeated a predetermined number of times, i.e., start/stop is initiated multiple times till normal operation resumes by scraping off the reaction product gradually. Since the abnormal current decision unit 24 continually monitors abnormal current, anytime abnormal current is not detected, the ON period automatically changes till the abnormal current is detected. Hence, at least the ON period is varied).Regarding Claim 8:Sakagami as modified by Yanagisawa discloses a control device (controller 20), wherein changing the method of controlling the motor during the modified stop process includes changing a rotation direction of the motor during the stop process (as stated in column 9, lines 38-39, the pump rotor may be turned forwardly and reversely a predetermined number of times which is accomplished by controlling the motor rotation direction).Regarding Claim 9:Sakagami as modified by Yanagisawa discloses a control device (controller 20), further Regarding Claim 10:See rejection of claim 1 which is substantially similar. The control system is the same as the control device mentioned in claim 1. 
Regarding Claim 12:See rejection of claim 1 which is substantially similar. The control device (20) must necessarily have a non-transitory computer readable recording medium storing a program to initiate the control logic mentioned above in the rejection of claim 1. Further controller logic is also disclosed in column 8, line 53 to column 9, line 42, where these control regimes would have to be stored in the form of a program on the control device . 
Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the new grounds of rejection being used in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746